DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims (1-20) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant states “Aramaki does not teach or suggest: capturing, using an imaging device, an upper image and a lower image of the combination; [and] analyzing, using one or more processors operatively coupled to the imaging device, the upper image and the lower image to detect a defect Claim 1 (as originally presented). The Office points to Aramaki’s teachings (as cited in the Office Action) to support a suggestion of capturing upper and lower images as claimed. Office Action, pp. 2-3. However, reviewing these teachings, Aramaki does not teach or suggest this. Rather, Aramaki teaches capturing several different types of images that are used in a conventional manner, per Applicant’s own background section.  Specifically, it is first apparent that Aramaki teaches in the parts cited by the Office that upper, left and right images are captured. See Aramaki at [0053] and [0096]. Elsewhere, Aramaki teaches using a master image for visual comparison to a target image, which requires precise alignment. Aramaki at [0291] (stating: “the display control unit 515 displays, on the screen 521 of the display unit 502 together with the examination target image 531 a and the examination reference image 532 a, image information 533 a of an “actual object” indicating that the examination target image 531 ais an actual image captured by the image capturing units 51 and 52, and image information 533 b of a “master” indicating that the examination reference image 532 ais a master image as a reference for determining an examination target image 531 a to be desirable”); see also Aramaki at [0318] (stating: “In addition, the examination target image and the examination (See applicant’s remarks dated 2/17/22.)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        March 7, 2022